        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 1 of 19




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Park State Bank,                                             Civil No. 19-2438 (DWF/LIB)

                      Plaintiff,
                                                    AMENDED1 FINDINGS OF FACT,
v.                                                    CONCLUSIONS OF LAW, AND
                                                             ORDER FOR ENTRY
Duluth Steel Fabricators, Inc., et al.,                  OF DEFAULT JUDGMENT

                      Defendants.


                                     INTRODUCTION

       This matter is before the Court on the amended motion of plaintiff Park State Bank

(“Bank” or “Plaintiff”) for entry of default judgment against defendants Duluth Steel

Fabricators, Inc. (“DSF”); Keith A. Youngren; R. Dale, Inc. (“RDI”); State of Minnesota,

Department of Revenue; Brown-Campbell Co.; Express Employment Professionals;

Infra-Metals Co.; Heeg Ag Services, LLC; The Sherwin-Williams Company; Triad

Metals, Inc.; Praxair Distribution, Inc.; State of Minnesota, Department of Labor and

Industry, Occupational Safety and Health Division; Shingobee Builders, Inc.; Bougalis

Construction, Inc.; Gleason Construction, Inc.; and Range Credit Bureau, Inc. (together,

the “Non-Answering Defendants”) in accordance with Federal Rule of Civil

Procedure 55(b)(2).

       At issue is how to dispose, and distribute the proceeds from the sale, of the real

and personal property belonging to DSF. Bank initiated this action in state court, alleging

1
      The order is amended solely to enter judgment against the Non-Answering
Defendants.
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 2 of 19




that DSF defaulted on the terms of certain loan agreements and seeking to foreclose on

mortgages and commercial security agreements that Bank holds on DSF’s real and

personal property. The United States is a named defendant because it holds federal tax

liens that encumber the property at issue. The United States removed the action to this

Court, answered Bank’s complaint, and counterclaimed to enforce the federal tax liens.

(Doc. No. 9.) The United States now opposes, in part, Plaintiff’s motion for entry of

default judgment.

       Based on the stated findings of fact and conclusions of law, the Court grants in

part and denies in part the motion. The Court sets forth reasons for the partial denial of

the motion in the Memorandum below.

                                  FINDINGS OF FACT

                    Bank’s Loan 4400 to DSF and the First Mortgage

       1.     On or about December 20, 2013, defendant Duluth Steel Fabricators, Inc.

(“DSF”) executed a Universal Note payable in favor of Bank in the original principal

amount of $248,210.34, plus interest thereon at the stated rate, payable according to the

terms and conditions therein, as modified by Commercial Debt Modification Agreements

dated January 23, 2015, September 20, 2017, March 8, 2018, July 31, 2018 and April 29,

2019 (collectively, “Note 4400”).

       2.     Security for repayment of Note 4400 includes a Mortgage executed by DSF

in favor of Bank dated November 29, 2006, recorded on December 7, 2006, as Document

No. 01037353, in the office of the St. Louis County Recorder (the “First Mortgage”).




                                             2
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 3 of 19




      3.     The First Mortgage encumbers real property owned by DSF that is located

in St. Louis County, Minnesota and legally described as:

             Lots 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16, inclusive,
             Block 107, all of Block 108, except railroad right of way, and
             that part of Lots 9, 10 and 11, in Block 109, lying Northerly
             of the former right of way of Duluth Incline Railway
             Company, all in West Duluth, Fourth Division, according to
             the recorded plat thereof on file and of record in the office of
             the Register of Deeds in and for said county and state, St.
             Louis County, Minnesota.

(the “DSF Property”).

      4.     On August 8, 2019, a Notice of Lis Pendens relating to the DSF Property

was recorded in the Office of the St. Louis County Recorder as Document No. 01360321.

      5.     Security for repayment of Note 4400 also includes Commercial Security

Agreements executed by DSF in favor of Bank dated November 29, 2006, May 28, 2010,

July 26, 2010, October 5, 2011, November 9, 2012 and December 20, 2013 (collectively,

the “Note 4400 Security Agreement”), pledging to Bank a security interest in certain

personal property (the “Personal Property”).

      6.     Bank perfected its security interest by filing with the Minnesota Secretary

of State a UCC Financing Statement on November 29, 2006, as filing number

200614467415, as amended by a UCC Amendment filed June 9, 2011, as filing number

20112452646, and a UCC Financing Statement filed on December 31, 2013, as filing

number 201335024411 (collectively, the “UCC Financing Statements”); Bank also filed a

UCC-3 Continuation filed June 15, 2016, as filing number 892109700021.




                                               3
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 4 of 19




       7.     Additional assurance of repayment of Note 4400 includes the Guaranties of

K. Youngren and RDI dated May 28, 2010, July 26, 2010, October 5, 2011, November 9,

2012 and December 20, 2013 (the “Note 4400 Guaranties”).2

       8.     DSF is in default of its obligations to Bank under Note 4400, the First

Mortgage, and the Note 4400 Security Agreement for failure to pay Note 4400 when it

matured on May 24, 2019, plus failure to pay real estate taxes when due, plus failure to

provide proof of insurance coverage on the Property, and plus failure to provide Bank

with updated financial information, and otherwise. Such default by DSF constitutes

default by K. Youngren and RDI on the Note 4400 Guaranties.

       9.     Although Bank provided DSF, K. Youngren, and RDI with notice of

default and demand for payment, no amount thereof has been received.

       10.    As of April 21, 2020, the amount due and owing Bank under Note 4400

was a principal balance of $130,500.81, plus accrued interest in the amount of $8,760.03,

plus late charges in the amount of $180.08, for a total payoff balance on that date of

$139,440.92, exclusive of attorneys’ fees and costs incurred in collection. At the current

rate, the daily accrual of interest for each day thereafter is $24.47.

                  Bank’s Loan 2400 to DSF and the Second Mortgage

       11.    On or about December 19, 2014, DSF executed a Universal Note payable in

favor of Bank in the original principal amount of $326,000.00, plus interest thereon at the


2
      Note 4400, the First Mortgage, the Note 4400 Security Agreement, and the Note
4400 Guaranties may sometimes be referred to collectively as the “Note 4400 Related
Documents.”


                                               4
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 5 of 19




stated rate, payable according to the terms and conditions therein, as modified by

Commercial Debt Modification Agreements dated June 8, 2017, September 27, 2017,

February 28, 2018, May 29, 2018, June 28, 2018, October 19, 2018, and April 29, 2019

(collectively, “Note 2400”).

       12.    Security for repayment of Note 2400 includes a Mortgage on the DSF

Property executed by DSF in favor of Bank dated September 9, 2011, recorded on

September 16, 2011, as Document No. 01169600, in the office of the St. Louis County

Recorder (the “Second Mortgage”).

       13.    Paragraph 4 of the Second Mortgage identifies the debt secured by the

Mortgage as “PROMISSORY NOTE DATED 9/9/11 IN THE AMOUNT OF

$326,000.00 TO DULUTH STEEL FABRICATORS.” However, due to a scrivener’s

error, paragraph 3 of the Second Mortgage stated that the “Maximum Obligation Limit”

was “limited to a predetermined amount of $65,000.00.”

       14.    Contrary to the statement in paragraph 3 of the Second Mortgage, it was the

intention and agreement of DSF and Bank that the Second Mortgage secure the full

amount of the Note 2400—specifically, $326,000.00—such that the “maximum

obligation limit” in the Second Mortgage should have read “$326,000.00” and not

$65,000.00.

       15.    The failure of the Second Mortgage to state the maximum obligation limit

as intended and agreed upon by DSF and Bank (i.e., $326,000) was the result of the

mutual mistake of DSF and Bank.




                                            5
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 6 of 19




       16.    Security for repayment of Note 2400 also includes Commercial Security

Agreements executed by DSF in favor of Bank dated September 9, 2011, November 9,

2012, December 20, 2013 and February 24, 2015 (collectively, the “Note 2400 Security

Agreement”), pledging to Bank a security interest in the Personal Property.

       17.    Bank perfected its security interest by filing the UCC Financing

Statements.

       18.    Additional assurance of repayment of Note 2400 includes the Guaranties of

K. Youngren and RDI dated September 9, 2011, November 9, 2012 and December 20,

2013 (collectively, the “Note 2400 Guaranties”).3

       19.    DSF is in default of its obligations to Bank under Note 2400, the Second

Mortgage, and the Note 2400 Security Agreement for failure to pay Note 2400 when it

matured on May 24, 2019, plus failure to pay real estate taxes when due, plus failure to

provide proof of insurance coverage on the Property, and plus failure to provide Bank

with updated financial information, and otherwise. Such default by DSF constitutes

default by K. Youngren and RDI on the Note 2400 Guaranties.

       20.    As of April 21, 2020, the amount due and owing Bank under Note 2400

was a principal balance of $301,337.00, plus accrued interest in the amount of

$20,886.29, for a total payoff balance on that date of $322,223.29, exclusive of attorneys’




3
      Note 2400, the Second Mortgage, the Note 2400 Security Agreement, and the
Note 2400 Guaranties may sometimes be referred to collectively as the “Note 2400
Related Documents.”


                                            6
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 7 of 19




fees and costs incurred in collection. At the current rate, the daily accrual of interest for

each day thereafter is $50.23.

    Bank’s efforts to protect its rights and remedies under the First Mortgage in
            relation to claims by BNSF Railway Company against DSF

       21.    As of May 8, 2020, BNSF Railway Company (“BNSF”) was the owner of

property that bisects the DSF Property. Part of the DSF Property lies east of the BNSF-

owned property (the “BNSF Property”) and part lies west of the BNSF Property.

       22.    BNSF had leased the BNSF Property to DSF, and DSF had constructed a

portion of its industrial building on the BNSF Property (the majority of the building is

located on the DSF Property).

       23.    On December 11, 2019, after DSF had stopped making lease payments to

BNSF, BNSF filed two actions against DSF in Minnesota state court entitled BNSF

Railway Company vs. Duluth Steel Fabricators, Inc., et al., Court File No. 69DU-CV-19-

3333 (the “Eviction Action”) and BNSF Railway Company vs. Duluth Steel Fabricators,

Inc., et al., Court File No. 69DU-CV-19-3336 (the “Ejectment Action”). In the Eviction

Action, BNSF sought to evict DSF from the BNSF Property based on DSF’s alleged

breach of the parties’ lease. In the Ejectment Action, BNSF sought ejectment of DSF and

all of its items of property (including its industrial building) from the BNSF Property, as

well as money damages, also based on DSF’s alleged breach of the parties’ lease.

       24.    Bank and its counsel became aware of the Eviction Action on January 3,

2020 due to a Writ of Recovery of Premises and Order to Vacate, which had been entered




                                               7
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 8 of 19




by the court in the Eviction Action (the “Writ and Order”), being posted at the DSF

Property.

       25.    The Writ and Order directed all occupants of the DSF Property to vacate

the premises by 5:30 p.m. on January 3, 2020 or risk being removed by the St. Louis

County Sheriff.

       26.    Alarmed by the sudden risk to its mortgage interests in the DSF Property

and its ability to obtain an order of foreclosure of the First Mortgage in this action, on

January 3, 2020, Bank filed in the Eviction Action a motion to quash the Writ and Order

and allow Bank to intervene in the Eviction Action in order to protect its rights and

remedies.

       27.    On January 7, 2020, the court in the Eviction Action entered an order

temporarily staying the Writ and Order for the purpose of allowing Bank and BNSF to

discuss a potential resolution.

       28.    After January 7, 2020, Bank’s counsel engaged in multiple discussions with

BNSF’s counsel, and the parties have agreed in principal that Bank will purchase the

BNSF Property for $45,889.89.

       29.    Bank submits that its purchase of the BNSF Property is necessary to protect

Bank’s mortgage interests in the DSF Property and its remedy of foreclosure because the

DSF Property would not be marketable following foreclosure of the First Mortgage if

BNSF continued to own property that bisects the DSF Property, including property on

which DSF’s industrial building is constructed.




                                              8
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 9 of 19




       30.     Bank also submits that if DSF Property were unmarketable following

Bank’s foreclosure of the First Mortgage, the possibility would be significantly

diminished for Bank and the United States to recover any money their respective liens on

the DSF Property because the possibility of selling the DSF Property would likewise be

significantly diminished.

       31.     In addition to attorney fees and the anticipated purchase price of the BNSF

Property, Bank has incurred court costs and due-diligence costs, such as obtaining a

survey of the BNSF Property and DSF Property, in its effort to protect its rights in the

DSF Property and the remedies available to it under the First Mortgage.

             Bank’s proof of damages, including fees, costs, and expenses of
                   enforcing and protecting its rights and remedies

       32.     According to the terms and conditions of the Note 4400 Related Documents

and the Note 2400 Related Documents, Bank is entitled to recovery of its reasonable

attorneys’ fees and legal expenses and other fees and expenses incurred in collecting

amounts due and owing Bank under such documents and otherwise enforcing or

protecting its rights under such documents.

       33.     As of April 22, 2020, Bank has incurred $49,983.69 in attorneys’ fees and

costs in collecting the amounts due and owing Bank under Note 4400, the Note 4400

Guaranties, Note 2400, and the Note 2400 Guaranties, and in enforcing or protecting

Bank’s rights under the First Mortgage, the Second Mortgage, the Note 4400 Security

Agreement, and the Note 2400 Security Agreement, which fees and costs are recoverable




                                              9
         CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 10 of 19




by Bank under the attorney-fees provisions in the Note 4400 Related Documents and the

Note 2400 Related Documents.

         34.   Based on the sworn affidavits of Bank’s president and Bank’s counsel filed

in support of Bank’s amended motion for entry of default judgment, and the exhibits

attached to the affidavits, Bank has proved to a reasonable degree of certainty the

damages, including attorneys’ fees and other expenses, as of April 22, 2020, which it

seeks to recover against DSF, K. Youngren, and RDI.

         35.   Bank claims that it will incur additional attorneys’ fees, costs, and expenses

after April 22, 2020, which it is entitled to recover against DSF, Keith A. Youngren, and

R. Dale, Inc. under the First Mortgage, including but not limited to fees and expenses

relating to Bank’s purchase of the BNSF Property, including the $45,889.89 purchase

price.

                               The United States’ tax liens

         36.   On the dates, for the tax periods, and in the amounts set forth below, a

delegate of the Secretary of the Treasury made assessments against DSF for unpaid

federal employment taxes (Forms 941), interest, and penalties in accordance with law.

The table below reflects DSF’s outstanding federal employment tax liabilities for these

periods (including additional assessed and accrued interest and penalties, plus any

collection fees, and less any payments or credits) as of September 3, 2019:

 Tax period ended         Assessment date           Assessment           Balance due as of
                                                     amount                Sept. 3, 2019

   June 30, 2014             10/06/2014              $60,363.54             $10,083.89
   Sept. 30, 2014            01/05/2015              $46,366.05             $36,977.21


                                             10
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 11 of 19




  Dec. 31, 2014              04/06/2015              $65,327.22             $18,596.11
  Sept. 30, 2017             03/19/2018              $30,740.83             $33,831.45
  Dec. 31, 2017              02/26/2018              $20,157.16             $25,269.12
  March 30, 2018             05/21/2018              $17,485.01             $21,954.75
  June 30, 2018              08/27/2018              $21,646.88             $17,707.73
                             Total Balance Due as of Sept. 3, 2019:         $164,420.26

       37.     On the dates and in the amounts set forth below, a delegate of the Secretary

of the Treasury made assessments against DSF for unpaid federal employment tax,

interest, and penalties in accordance with the law for tax year 2014. The table below

reflects DSF’s combined federal unemployment tax liability for 2014 (including the

original and secondary assessments, additional assessed and accrued interest and

penalties, plus collection fees, less any payments and credits) as of September 3, 2019:

 Tax period ended         Assessment date           Assessment          Balance due as of
                                                     amount               Sept. 3, 2019

        2014                 04/13/2015              $1,042.66               $9,365.86
                             03/20/2017              $7,181.79
                             Total Balance Due as of Sept. 3, 2019:          $9,365.86

       38.     The United States Internal Revenue Service gave DSF notice of the above

assessments and made demands for payment on or about the dates of each assessment;

however, DSF has failed to pay such liabilities and is indebted to the United States in the

amount of $173,786.12 as of September 3, 2019, plus statutory additions accruing from

and after that date.

       39.     On the dates and for the date periods set forth below, a delegate of the

Secretary of the Treasury filed Notices of Federal Tax Liens with the Office of the St.

Louis County Recorder regarding DSF’s employment and unemployment tax liabilities:


                                             11
       CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 12 of 19




                                Federal employment tax

            Tax period ended                        Notice of federal tax lien filed

             June 30, 2014
             Sept. 30, 2014                               December 4, 2015
             Dec. 31, 2014
             Sept. 30, 2017
             Dec. 31, 2017                                    July 26, 2018
             March 31, 2018
             June 30, 2018                                November 5, 2018

                               Federal unemployment tax

                Tax year                            Notice of federal tax lien filed

                   2014                           December 4, 2015 (1st assessment)
                   2014                          December 10, 2018 (2nd assessment)

      40.    On the dates and for the date periods set forth below, the IRS filed Notices

of Federal Tax Liens with the Minnesota Secretary of State regarding DSF’s employment

and unemployment tax liabilities:

                                    Federal employment tax

              Tax period ended                       Notice of federal tax lien filed

               June 30, 2014                                 December 15, 2014
               Sept. 30, 2014                                February 12, 2015
               Dec. 31, 2014                                   July 11, 2015
               Sept. 30, 2017
               Dec. 31, 2017                                   July 26, 2018
               March 31, 2018
               June 30, 2018                                 November 3, 2018




                                            12
       CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 13 of 19




                               Federal unemployment tax

                   Tax year                           Notice of federal tax lien filed

                     2014                            July 11, 2015 (1st assessment)
                     2014                          December 8, 2018 (2nd assessment)

            Failure to timely answer or otherwise respond to the Complaint

      41.     Bank filed the Summons and Complaint in this action in St. Louis County

District Court on August 6, 2019. See Complaint (Doc. No. 1-1).

      42.     Proof of service of the Summons and Complaint on all defendants is filed

in the Court’s record. See Affidavit of Service (Doc. No. 12).

      43.     On September 9, 2019, defendant United States of America (“United

States”) removed the case to this Court. See Notice of Removal (Doc. No. 1).

      44.     On November 12, 2019, the United States filed its Answer and

Counterclaim/Cross-claim (Doc. No. 9).

      45.     On November 26, 2019, Bank filed its reply to the United States’

counterclaim (Doc. No. 10).

      46.     On March 25, 2020, the Court issued an order noting that all defendants

other than the United States – i.e. DSF; Mark W. Youngren; Keith A. Youngren; RDI;

Curtis Teberg; State of Minnesota, Department of Revenue; Brown-Campbell Co.;

Express Employment Professionals; Infra-Metals Co.; Heeg Ag Services, LLC; The

Sherwin-Williams Company; Triad Metals, Inc.; Praxair Distribution, Inc.; State of

Minnesota, Department of Labor and Industry, Occupational Safety and Health Division;

Shingobee Builders, Inc.; Bougalis Construction, Inc.; Gleason Construction, Inc.; Range


                                           13
       CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 14 of 19




Credit Bureau, Inc.; and Daniel Bosh, as Chairman on behalf of the Steelworkers Pension

Fund – had not yet responded to the Complaint despite more than 21 days having elapsed

since they were served. See Order (Doc. No. 13) (the “March 25 Order”).

       47.    On March 26, 2020, Bank filed a Notice of Voluntary Dismissal of

Defendant Mark W. Youngren (Doc. No. 14).

       48.    Also on March 26, 2020, in accordance with the March 25 Order, Bank sent

written notice to all defendants listed in the March 25 Order – other than Mark Youngren

– that they were required to file responsive pleadings or move for an extension of time to

do so within five business days of having received Bank’s notice. See Affidavit of

Mailing (Doc. No. 15).

       49.    On April 2, 2020, defendant Daniel Bosh, as Chairman on behalf of the

Steelworkers Pension Fund (“Bosh”) filed an application for an extension of time to

respond to the Complaint (Doc. No.16), which the Court granted by order dated April 3,

2020 (Doc. No. 18).

       50.    On April 6, 2020, Bank filed its Application for Entry of Default against

DSF; K. Youngren; RDI; State of Minnesota, Department of Revenue; Brown-Campbell

Co.; Express Employment Professionals; Infra-Metals Co.; Heeg Ag Services, LLC; The

Sherwin-Williams Company; Triad Metals, Inc.; Praxair Distribution, Inc.; State of

Minnesota, Department of Labor and Industry, Occupational Safety and Health Division;

Shingobee Builders, Inc.; Bougalis Construction, Inc.; Gleason Construction, Inc.; and

Range Credit Bureau, Inc. (collectively, the “Non-Answering Defendants”) (Doc.

No. 19).


                                            14
       CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 15 of 19




       51.    On April 10, 2020, the Clerk of Court entered default against the Non-

Answering Defendants (Doc. No. 21).

       52.    On April 21, 2020, Bank, the United States, and Bosh filed a stipulation in

which Bosh stipulated that any interest he may claim in the DSF Property or the Personal

Property is subordinate to the liens of Bank and the United States in all such property

(Doc. No. 22). The stipulation also establishes an order of priority regarding the

respective liens of Bank and the United States in the DSF Property and Personal

Property.

       53.    On April 22, 2020, Bank filed its application for entry of default judgment

(Doc. No. 23). As part of its application, and because the promissory note that was the

subject of Count III of the Complaint has been satisfied, Bank voluntarily dismissed

Count III and defendant Curtis Teberg, one of the guarantors of that note.

       54.    More than 21 days have elapsed since the Non-Answering Defendants were

served with the Summons and Complaint, and more than five business days have elapsed

since Bank served written notice of the March 25 Order on the Non-Answering

Defendants, and the Non-Answering Defendants have not answered or otherwise

responded to the Complaint.

       55.    Because the foregoing facts are established as against the Non-Answering

Defendants by such defendants’ failure to deny allegations in the Complaint and the

United States’ Counterclaim/Crossclaim (see Fed. R. Civ. P. 8(b)(6)), by the affidavits

submitted in support of Bank’s application for entry of default judgment, and by other




                                            15
       CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 16 of 19




documents in the Court’s record, the Court finds that a hearing on Bank’s application is

unnecessary.

      Based on the foregoing findings of fact, the Court now makes the following

conclusions of law.

                               CONCLUSIONS OF LAW

      1.       Having failed to answer or otherwise respond to the Complaint within the

time required by Federal Rule of Civil Procedure 12(a)(1), as well as the time required by

the March 25 Order, the Non-Answering Defendants are in default.

      2.       Entry of default judgment in favor of Bank and against the Non-Answering

Defendants is warranted under Federal Rule of Civil Procedure 55(b)(2).

      Based on the foregoing findings of fact and conclusions of law, the Court now

makes the following order.

      IT IS HEREBY ORDERED that:

      1.       Plaintiff’s amended motion for entry of default judgment against

defendants Duluth Steel Fabricators, Inc.; Keith A. Youngren; R. Dale, Inc.; State of

Minnesota, Department of Revenue; Brown-Campbell Co.; Express Employment

Professionals; Infra-Metals Co.; Heeg Ag Services, LLC; The Sherwin-Williams

Company; Triad Metals, Inc.; Praxair Distribution, Inc.; State of Minnesota, Department

of Labor and Industry, Occupational Safety and Health Division; Shingobee Builders,

Inc.; Bougalis Construction, Inc.; Gleason Construction, Inc.; and Range Credit Bureau,

Inc. (Doc. No. [32]) is hereby GRANTED and judgment is entered as to these

defendants.


                                            16
       CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 17 of 19




       2.     On Count I of the Complaint, plaintiff is hereby awarded default money

judgments against Duluth Steel Fabricators, Inc., Keith A. Youngren, and R. Dale, Inc.,

jointly and severally, in the amount of $139,440.92, plus interest thereon at the daily rate

of $24.47 from April 21, 2020 to the date of entry of judgment.

       3.     On Count II of the Complaint, plaintiff is hereby awarded default money

judgments against Duluth Steel Fabricators, Inc., Keith A. Youngren, and R. Dale, Inc.,

jointly and severally, in the amount of $322,223.29, plus interest thereon at the daily rate

of $50.23 from April 21, 2020 to the date of entry of judgment.

       4.     Bank is hereby awarded against Duluth Steel Fabricators, Inc., Keith A.

Youngren, and R. Dale, Inc. a default money judgment of $49,983.69 (as of April 22,

2020) in reasonable attorneys’ fees, costs, and expenses in accordance with the attorneys’

fees, costs, and expenses provisions of the applicable loan documents. Such amount, in

accordance with the attorneys’ fees, costs, and expenses provisions of the applicable loan

documents, is added to the amounts due and owing Bank on the defaulted loans and is

recoverable by Bank in this action. Bank may apply to the Court for a future award of

additional attorneys’ fees, costs, and expenses which are recoverable by Bank under the

loan documents and incurred by Bank after April 22, 2020, but not including the purchase

price of the BNSF Property.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 13, 2020                  s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge



                                             17
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 18 of 19




                                      MEMORANDUM

       There is no dispute that the United States is not in default. The United States

opposes, in part, relief sought by Bank to the extent that such relief will prejudice its

interests. Specifically, the United States objects to the following portions of Bank’s

motion: (1) allowing Bank to take immediate possession of and sell the property

involved in this action and described above; and (2) allowing the costs of a separate

lawsuit be included and given priority over the federal tax liens as part of Bank’s

mortgage lien in the real property.

       Bank and the United States stipulated to certain facts and resolved certain issues

between them. (Doc. No. 22.) For example, Bank and the United States agreed that each

has valid lien interests in the Duluth Property and the Personal Property, and that their

respective interests may be enforced and these properties may be sold in this action. (Id.

¶¶ 14, 20.) They also stipulated to the relative priority of their respective interests. (Id.

¶¶ 13, 19.) Bank and the United States, however, did not stipulate as to the method or

procedures that should be followed in the sale of the Duluth and Personal Property, or to

the correct value of the respective lien interests.

       In addition, the United States argues that Bank is not entitled to a judgment that

the costs of intervening in the BNSF Lawsuit be included and given priory with the First

Mortgage in the Duluth Property. The United States correctly points out Bank did not

supplement its complaint or assert a claim for the new costs associated with the BNSF

lawsuit be included in the value of the mortgage it seeks to foreclose.



                                              18
        CASE 0:19-cv-02438-DWF-LIB Doc. 48 Filed 11/13/20 Page 19 of 19




       Because the United States remains a party in the case, no final judgment has been

entered adjudicating all claims in the case, and the case involved property in which the

United States holds a lien interest, the sale pursuant to federal law by an order of the

Court would be premature. See 28 U.S.C. § 2410(c); 26 U.S.C. § 7403(c); 28 U.S.C.

§ 2201. While entry of default is appropriately entered against the non-appearing parties,

the Court will not enter final judgment against all defendants. Nor will the Court order

the sale of DSF’s property. Instead, the United States will be permitted to take discovery

on unresolved factual issues between it and Bank, such as the extent and the value of

DSF’s Personal Property. In addition, the Court denies the portion of Bank’s motion

insofar as it seeks a determination that the costs of the BNSF Lawsuit may be included in

the value of the First Mortgage in the Duluth Property. No claim for these costs has been

pleaded and, therefore, they are not covered by the default judgment.

                                           D.W.F.




                                             19
